                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

JAMES RONALD MILLS, JR.,                  :

                     Petitioner           :    CIVIL ACTION NO 3:17-2287

      v.                                  :         (JUDGE MANNION)

COMMONWEALTH OF                           :
PENNSYLVANIA, et al.,
                                          :
                     Respondent
                                          :

                                    ORDER

      Pending before the court is the report of United States Magistrate Judge

William I. Arbuckle which recommends that the instant petition for writ of

habeas corpus be dismissed as untimely. (Doc. 5). No objections have been

filed to the report. Upon review, Judge Arbuckle’s report and recommendation

will be adopted in its entirety.

      The petitioner filed the instant petition for writ of habeas corpus on

December 12, 2017, in which he challenges his conviction in the Potter

County Court of Common Pleas. (Doc. 1). Judge Arbuckle reviewed the

petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases, 28

U.S.C. foll. §2254, and ordered the petitioner to show cause as to why his

petition should not be summarily dismissed because he does not meet the “in

custody” requirement and because the petition is untimely.1 (Doc. 3). The

      1
          Because it is determined that the petition is untimely, the “in custody”
                                                                    (continued...)
petitioner filed a response to the show cause order on March 19, 2018. (Doc.

4). Even considering the applicable tolling period during which the petitioner

was exhausting his post-conviction remedies, Judge Arbuckle determined that

the instant petition is untimely. As such, on March 15, 2019, he issued the

instant report recommending that the petition be dismissed with prejudice as

untimely. (Doc. 5). The petitioner has filed no objections to Judge Arbuckle’s

report.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      The court has reviewed the record in this case and finds no clear error

of record. The court agrees with the sound reasoning which led Judge

      1
       (...continued)
requirement was not addressed by Judge Arbuckle and need not be
addressed herein.

                                        2
Arbuckle to conclude that the plaintiff’s petition is untimely. Therefore, the

court will adopt the report of Judge Arbuckle in its entirety.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1)   The report of Judge Arbuckle, (Doc. 5), is ADOPTED IN

                 ITS ENTIRETY.

           (2)   The plaintiff’s habeas petition, (Doc. 1), is DISMISSED

                 WITH PREJUDICE.

           (3)   The Clerk of Court is directed to CLOSE THIS CASE.




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
Date: April 9, 2019
17-2287-01.wpd




                                         3
